On Rehearing.
Bennett, P. J.
A decision in the above-entitled cause was rendered by this court on the 25th day of January, 1893, affirming the judgment of the court below. A motion for a rehearing is now made by the appellant, based upon the following alleged-errors of this court: (1) Sustaining the judgment of the court below as to the agency of A. W. Wilmarth and his authority to order extra work to be done. (2) Error in holding that Exhibit 13 established the value of the extra work as shown in said exhibit, while the value was positively denied by the defendant in his answer, there being no evidence of value upon which the defendant could be charged for the extras furnished. (3) While A. W. Wilmarth was not the agent of the defendant for any purpose, the defendant should be credited for the undisputed damages resulting from failure of the plaintiffs to put in the O. G-.' base in the basement and storeroom. (4) The court below erred in not allowing the defendant rent because of the failure of the plaintiff to complete the building at the time specified in the contract. The motion for a rehearing presents nothing which, calls for a re-examination of the points presented. The value of the extra work, as shown by Exhibit 13, is admitted by defendant’s answer to be $126.45; the amount found to be due by' the referee, and upon examination by the court below, was $235.86,— a difference of $109.41. This was found to be due by the referee and court, having before them the original witnesses, and having the means of better judging of the weight of the testimony than can an appellate tribunal. Upon examination of the abstract, however, we find that it was supported by some evidence; for, when the witness Huffman was testifying in reference to the items as found in Exhibit 13, he said the “labor bestowed and the material furnished was at reasonable prices.” This evidence, *531while weak, yet, uncontradicted, and taken in connection with the review of the court below, upon the referee’s findings, must be taken as sufficient to sustain the findings. The question of the agency of Mr. Wilmarth was fully, and, we think, conclusively, shown by acts and authority of the defendant. This branch of the case was thoroughly gone over in the former opinion, and it would entail a useless expenditure of time and money to grant a rehearing on this ground. The motion for a rehearing is therefore overruled.